TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-01-00059-CR




                                  Mateo Guido, Appellant

                                             v.

                               The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
         NO. 000249, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




PER CURIAM

              This is an appeal from a conviction for aggravated robbery. Sentence was imposed

on November 29, 2000. There was no motion for new trial. The deadline for perfecting appeal

was therefore December 31. See Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on

January 8, 2001. No extension of time for filing notice of appeal was requested. See Tex. R.

App. P. 26.3. We lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: February 15, 2001

Do Not Publish




                                              2